Case 2:19-cv-08434-MRW Document 1 Filed 09/30/19 Page 1 of 11 Page ID #:1



 1   NICHOLAS M. WAJDA (State Bar # 259178)
     Attorney Email Address
 2   WAJDA LAW GROUP, APC
 3   6167 Bristol Parkway, Suite 200
     Culver City, California 90230
 4   Telephone: (310) 997-0471
     Email: nick@wajdalawgroup.com
 5   Attorney for Plaintiff
 6

 7                                   UNITED STATES DISTRICT COURT
 8                                 CENTRAL DISTRICT OF CALIFORNIA
 9

10    ELIZABETH L. HARRITON,                           Case No. 2:19-cv-08434
11                          Plaintiff,                 COMPLAINT FOR DAMAGES
12             v.                                      1. VIOLATION OF THE FAIR DEBT
                                                       COLLECTION PRACTICES ACT, 15 U.S.C.
13                                                     §1692 ET SEQ.;
      PORTFOLIO RECOVERY
14    ASSOCIATES, LLC,                                 2. VIOLATION OF THE TELEPHONE
                                                       CONSUMER PROTECTION ACT
15                          Defendant.                 PURSUANT TO 47 U.S.C. § 227.
16                                                     DEMAND FOR JURY TRIAL
17

18            NOW COMES, ELIZABETH L. HARRITON (“Plaintiff”), through her undersigned
19
     counsel, and complaining of the Defendant PORTFOLIO RECOVERY ASSOCIATES, LLC
20
     alleges the following:
21
         I.         Introduction, Jurisdiction, Parties and Venue
22
              1.       Plaintiff is a citizen of the State of California and resides in Long Beach, CA, which
23

24   is located within this District.

25            2.       Plaintiff brings this action pursuant to the Fair Debt Collection Practices Act

26   (“FDCPA”), 15 U.S.C. §1692, et seq. to redress violation off the FDCPA that were committed by
27
     Defendant PORTFOLIO RECOVERY ASSOCIATES, LLC (“PRA” or “Defendant”) when
28
                                                          1
Case 2:19-cv-08434-MRW Document 1 Filed 09/30/19 Page 2 of 11 Page ID #:2



 1   Defendant communicated with her at her California address that is located within this District.
 2             3.       Plaintiff also brings this action to redress violations of the Telephone Consumer
 3
     Protection Act, 47 U.S.C. §227(a)(1), et seq.
 4
               4.       Subject matter jurisdiction is conferred upon this Court by 15 U.S.C. §1692k, 28
 5
     U.S.C. §§ 1331, 1337, as this action arises under the laws of the United States.
 6

 7             5.       Defendant is incorporated in the State of Delaware and its principal place of business

 8   is located at 120 Corporate Boulevard, Suite 100, Norfolk, Virginia 23502.

 9             6.       Defendant, purchases, collects and services delinquent consumer debts for others,
10
     including a debt allegedly owed by Plaintiff.
11
               7.       Defendant is a “debt collector” as defined by §1692a(6) because it regularly collects
12
     debts and uses the mail and/or the telephone to collect delinquent consumer accounts.
13
               8.       Venue is proper in this Court pursuant to 28 U.S.C. §1391.
14

15       II.         Defendant Has Violated the FDCPA

16             9.       Defendant attempted to collect a debt from Plaintiff where the original creditor of
17   the subject debt was Ford Motor Credit Company (“Ford Motor Credit”).
18
               10.      Defendant attempted to collect the subject debt by sending Plaintiff letters and by
19
     calling her cellular number.
20
               11.      Defendant letters and calls are “communications” as this term is defined in FDCPA
21

22   §1692a(2).

23             12.      In one collection letter that Defendant sent to Plaintiff, Defendant claimed that

24   Plaintiff owed Defendant $6,068.10.
25             13.      The subject debt was opened in 1994 according to Defendant’s September 29, 2018,
26
     letter to Plaintiff.
27
               14.      Ford Motor Credit sold, assigned and transferred the subject debt to Defendant from
28
                                                           2
Case 2:19-cv-08434-MRW Document 1 Filed 09/30/19 Page 3 of 11 Page ID #:3



 1   on or about February 28, 2005.
 2          15.     The subject debt is a “debt” as defined by FDCPA §1692a(5) because upon
 3
     information and belief, as part of the documents which governed the sale of the subject debt, Ford
 4
     Motor Credit represented to Defendant that the debt was consumer based debt and not business or
 5
     commercial debt.
 6

 7          16.      Accordingly, the subject debt arose out a transaction for personal, family, and/or

 8   household purposes.

 9          17.     The subject debt was time-barred under California law at the time that Defendant
10
     attempted to collect the subject debt from Plaintiff in 2018 and in particular, when Defendant
11
     mailed a letter to Plaintiff where the letter was dated September 29, 2018.
12
            18.     Defendant’s letter dated September 29, 2018, did not inform Plaintiff that the debt
13
     was time-barred under California law.
14

15          19.     Defendant’s letter dated September 29, 2018, did not inform Plaintiff that because

16   of the age of the debt Defendant would not sue Plaintiff to collect the debt.
17          20.     Defendant’s collection letters to Plaintiff, including one dated September 29, 2018,
18
     did not inform Plaintiff that the subject debt was time-barred.
19
            21.     Plaintiff believes she received the letter several days after September 29, 2018.
20
            22.     Defendant called Plaintiff’s cellular telephone number (213) 377-8949 on dozens of
21

22   occasions to attempt to collect subject debt.

23          23.     Plaintiff is the owner of the subject cellular phone and pays for phone bills

24   associated with her cellular telephone number.
25          24.     In doing so, Defendant’s representatives agents, and employees left messages for
26
     her on her voicemail.
27
            25.     On several occasions, Plaintiff spoke with Defendant’s representatives, agents, and
28
                                                       3
Case 2:19-cv-08434-MRW Document 1 Filed 09/30/19 Page 4 of 11 Page ID #:4



 1   employees.
 2           26.    During more than one telephone conversation, Plaintiff verbally disputed the subject
 3
     debt.
 4
             27.    On more than one occasion, Plaintiff told Defendant’s representatives, agents, and
 5
     employees to stop calling her.
 6

 7           28.    Despite telling Defendant’s representatives agents, and employees to stop calling

 8   her, Defendant continued to call her.

 9           29.    Defendant’s repeated calls after she told Defendant’s representatives, agents and
10
     employees to stop calling her constitutes harassment in violation of the FCPA.
11
             30.    Plaintiff estimates that Defendant has called her over 25 and up to 50 times after she
12
     told Defendant’s representatives, agents, and employees to stop calling her.
13
             31.    Defendant’s repeated calls to Plaintiff after she told Defendant’s representatives,
14

15   agents, and employees to stop calling her have caused Plaintiff to suffer from anxiety, dread and

16   fear every time that Defendant continued to call her.
17           32.    Based upon Plaintiff’s do-not-call requests, Defendant knew that its calls to
18
     Plaintiff’s cellular phone were not welcomed and knew or should have known that the calls would
19
     cause her to suffer anxiety and distress.
20
             33.    The frequency of Defendant’s calls after Plaintiff told Defendant to stop calling her
21

22   constitute actionable harassment in violation of the FDCPA.

23           34.    Defendant’s calls to Plaintiff, after Plaintiff told Defendant to stop calling her,

24   caused Plaintiff to suffer emotional distress, rapid heartbeats and stress.
25           35.    Defendant’s harassing and frequent phone calls to Plaintiff after she told Defendant
26
     to stop calling her have harmed Plaintiff by diminishing the use of her cellular telephone, power
27
     and battery consumption.
28
                                                        4
Case 2:19-cv-08434-MRW Document 1 Filed 09/30/19 Page 5 of 11 Page ID #:5



 1          36.     Defendant, upon information and belief, has never provided Plaintiff with a notice
 2   of her rights as required by Section 1692g of the FDCPA within five (5) days of Defendant’s initial
 3
     communication regarding the subject debt.
 4
            37.     As set forth below in Counts I through V, Defendant’s conduct violated Sections
 5
     1692c(a)(1), 1692d(5), 1692e, 1692e(2)(A), 1692e(10), 1692f and 1692g of the FDCPA.
 6

 7          38.     Section 227 (b)(1)(A)(iii) of TCPA states that “[i]t shall be unlawful for any person

 8   within the United States . . . to make any call (other than a call made for emergency purposes or

 9   made with the prior express consent of the called party) using any automatic telephone dialing
10
     system or an artificial or prerecorded voice[.]”
11
            39.     Section 227 (a)(1)(A)-(B) of the TCPA defines “automatic telephone dialing
12
     system” (hereafter “ATDS”) as “equipment which has the capacity...to store or produce telephone
13
     numbers to be called, using a random or sequential number generator; and to dial such numbers.”
14

15   47 U.S.C. §227(a)(1).

16          40.     Defendant’s calls, on information and belief, appear to have been placed by a devise
17   similar to an ATDS for the following reasons. First, when Plaintiff answered certain telephone
18
     calls placed by Defendant, she had to wait and say “hello?” a few times before a person would
19
     respond to her and indicate that they were calling on behalf of Defendant.
20
            41.     Second, at various times, Plaintiff heard multiple conversation going on in the
21

22   background when she spoke with a live person.

23          42.     Third, many calls resulted in “dead air” and nobody would answer to her, which led

24   to calls ending or being “dropped.”
25          43.     Fourth, on information and belief, the telephone system used by Defendant transfers
26
     the call to a live agent once a human voice is detected, thus resulting in a pause after the called
27
     party speaks into the phone.
28
                                                        5
Case 2:19-cv-08434-MRW Document 1 Filed 09/30/19 Page 6 of 11 Page ID #:6



 1             44.      As set forth in Count VI, Defendant violated the TCPA when it called Plaintiff with
 2   an ATDS without her consent.
 3
        III.         Causes of Action
 4
                               Count I - Violations of § 1692c(a)(1) of the FDCPA
 5
               45.      Plaintiff restates and realleges the above paragraphs as though fully set forth herein.
 6

 7             46.      Defendant’s conduct of behavior of repeatedly calling her after her do-not-call

 8   requests constitutes harassing and abusive conduct in violation of Section 1692c(a)(1) of the

 9   FDCPA.
10
               47.      Plaintiff notified Defendant that its calls were not welcomed when she demanded
11
     that Defendant cease contacting her. As such, Defendant knew that its conduct was inconvenient
12
     and Plaintiff no longer wanted calls to be placed to her cellular phone.
13
               48.      As alleged above, Plaintiff was harmed by Defendant’s conduct.
14

15             WHEREFORE, Plaintiff ELIZABETH L. HARRITON respectfully requests that this

16   Honorable Court:
17                      a. Declare that Defendant’s above described conduct is unlawful and
                           in violation of the aforementioned Section of the FDCPA;
18

19                      b. Award Plaintiff statutory and actual damages, in an amount to be
                           determined at trial, for the underlying FDCPA violations; and
20
                        c. Award Plaintiff costs and reasonable attorney fees as provided
21                         under 15 U.S.C. §1692k.
22                                Count II - Violations of §1692d of the FDCPA
23
               49.      Plaintiff restates and realleges the above paragraphs as though fully set forth herein.
24
               50.      Defendant placed numerous harassing phone calls to Plaintiff’s cellular phone
25
     without Plaintiff’s consent after she disputed the subject debt and after she told Defendant to stop
26
     calling her.
27

28             51.      Defendant violated §1692d by engaging in abusive, harassing, and oppressive
                                                      6
Case 2:19-cv-08434-MRW Document 1 Filed 09/30/19 Page 7 of 11 Page ID #:7



 1   conduct by relentlessly calling Plaintiff’s cellular phone seeking immediate payment on the subject
 2   debt. Moreover, Defendant continued placing the relentless calls after Plaintiff explained that she
 3
     did not owe the subject debt and demanded that Defendant’s phone calls cease.
 4
            52.     Defendant violated Section 1692d(5) of the FDCPA by causing Plaintiff’s phone to
 5
     ring repeatedly and continuously in an attempt to engage Plaintiff in conversations regarding the
 6

 7   collection of the subject debt

 8          53.     Defendant called Plaintiff after her repeated do-not-call requests with the intent to

 9   annoy, abuse, or harass Plaintiff.
10
            54.     As alleged above, Plaintiff was harmed by Defendant’s conduct.
11
            WHEREFORE, Plaintiff ELIZABETH L. HARRITON respectfully requests that this
12
     Honorable Court:
13
                    a. Declare that Defendant’s above described conduct is unlawful and
14
                       in violation of the aforementioned Section of the FDCPA;
15
                    b. Award Plaintiff statutory and actual damages, in an amount to be
16                     determined at trial, for the underlying FDCPA violations; and

17                  c. Award Plaintiff costs and reasonable attorney fees as provided
                       under 15 U.S.C. §1692k.
18
                             Count III - Violations of § 1692e of the FDCPA
19

20          55.     Plaintiff restates and realleges the above paragraphs as though fully set forth herein.

21          56.     Section 1692e of the FDCPA provides that “[a] debt collector may not use any false,

22   deceptive, or misleading representation or means in connection with the collection of any debt.”
23
            57.     Section 1692e(2)(A) prohibits debt collectors from engaging in any “false
24
     representation of—(A) the character, amount, or legal status of any debt.
25
            58.     Section 1692e(2)(A) prohibits debt collectors from “us[ing] of any false
26
     representation or deceptive means to collect or attempt to collect any debt or to obtain information
27

28   concerning a consumer.”
                                                        7
Case 2:19-cv-08434-MRW Document 1 Filed 09/30/19 Page 8 of 11 Page ID #:8



 1           59.     Defendant violated Sections 1692e and 1692e(2)(A) of the FDCPA by falsely
 2   representing to Plaintiff the character, amount and legal status of the subject debt.
 3
             60.     Defendant violated Sections 1692e and 1692e(10) of the FDCPA by falsely
 4
     representing to Plaintiff that she owed the subject debt.
 5
             61.     Defendant violated Sections 1692e and 1692e(10) because Defendant’s letter dated
 6

 7   September 29, 2018, did not inform Plaintiff that the debt was time-barred under California law.

 8           62.     Defendant violated Sections 1692e and 1692e(10) because Defendant’s letter dated

 9   September 29, 2019, did not inform Plaintiff that because of the age of the debt Defendant would
10
     not sue Plaintiff to collect the debt.
11
             63.     As alleged above, Plaintiff was harmed by Defendant’s conduct.
12
             WHEREFORE, Plaintiff ELIZABETH L. HARRITON respectfully requests that this
13
     Honorable Court:
14

15                   a. Declare that Defendant’s above described conduct is unlawful and
                        in violation of the aforementioned Sections of the FDCPA;
16
                     b. Award Plaintiff statutory and actual damages, in an amount to be
17                      determined at trial, for the underlying FDCPA violations; and
18                   c. Award Plaintiff costs and reasonable attorney fees as provided
                        under 15 U.S.C. §1692k.
19

20                             Count IV - Violations of § 1692f of the FDCPA

21           64.     Plaintiff restates and realleges the above paragraphs as though fully set forth herein.

22           65.     Section 1692f of the FDCPA provides that “[a] debt collector may not use unfair or
23
     unconscionable means to collect or attempt to collect any debt.”
24
             66.     Defendant violated Section 1692f of the FDCPA by unfairly harassing Plaintiff with
25
     numerous phone calls despite her numerous do not call request and her statements that she disputed
26
     the subject debt.
27

28           67.     Defendant violated Section 1692f of the FDCPA by unfairly representing to
                                                    8
Case 2:19-cv-08434-MRW Document 1 Filed 09/30/19 Page 9 of 11 Page ID #:9



 1   Plaintiff that she owed the subject debt.
 2           68.     Defendant violated Section 1692f of the FDCPA because Defendant’s letter dated
 3
     September 29, 2018, did not inform Plaintiff that the debt was time-barred under California law.
 4
             69.     Defendant violated Section 1692f of the FDCPA because Defendant’s letter dated
 5
     September 29, 2018, did not inform Plaintiff that because of the age of the debt Defendant would
 6

 7   not sue Plaintiff to collect the debt.

 8           70.     As alleged above, Plaintiff was harmed by Defendant’s conduct.

 9           WHEREFORE, Plaintiff ELIZABETH L. HARRITON respectfully requests that this
10
     Honorable Court:
11
                     a. Declare that Defendant’s above described conduct is unlawful and
12                      in violation of the aforementioned Section of the FDCPA;

13                   b. Award Plaintiff statutory and actual damages, in an amount to be
                        determined at trial, for the underlying FDCPA violations; and
14
                     c. Award Plaintiff costs and reasonable attorney fees as provided
15
                        under 15 U.S.C. §1692k.
16
                               Count V - Violations of § 1692g of the FDCPA
17
             71.     Plaintiff restates and realleges the above paragraphs as though fully set forth herein.
18
             72.     Defendant violated Sections 1692g of the FDCPA through its conduct in failing to
19

20   mail Plaintiff written notice of her rights that is provided to her pursuant to Sections 1692g of the

21   FDCPA.

22           73.     As an experienced debt collector, Defendant knew that it was required to mail
23
     Plaintiff a written validation notice within five (5) days of Defendant’s initial telephonic
24
     communications with Plaintiff pursuant to Sections 1692g of the FDCPA.
25
             74.     As alleged above, Plaintiff was harmed by Defendant’s conduct.
26
             WHEREFORE, Plaintiff ELIZABETH L. HARRITON respectfully requests that this
27

28   Honorable Court:
                                                         9
Case 2:19-cv-08434-MRW Document 1 Filed 09/30/19 Page 10 of 11 Page ID #:10



 1                  a. Declare that Defendant’s above described conduct is unlawful and
                       in violation of the aforementioned Section of the FDCPA;
 2
                    b. Award Plaintiff statutory and actual damages, in an amount to be
 3
                       determined at trial, for the underlying FDCPA violations; and
 4
                    c. Award Plaintiff costs and reasonable attorney fees as provided
 5                     under 15 U.S.C. §1692k.

 6                                  Count VI - Violations of the TCPA
 7          75.     Plaintiff restates and realleges the above paragraphs as though fully set forth herein.
 8
            76.     As set forth in the above allegations, upon information and belief, Defendant placed
 9
     debt collection calls to Plaintiff’s cellular telephone number using an ATDS in violation of 47
10
     U.S.C. §227 (b)(1)(A)(iii) without her consent.
11

12          77.     As set forth in the above allegations, upon information and belief, Defendant placed

13   debt collection calls to Plaintiff’s cellular telephone number using an ATDS in violation of 47

14   U.S.C. §227 (b)(1)(A)(iii) after she told Defendant to stop calling her.
15          78.     Alternatively, Plaintiff contends that Defendant utilized an ATDS as this terms has
16
     been defined by the Federal Communication Commission’s 2013 and 2008 Declaratory Rulings to
17
     include so-called “predictive dialers” without her consent.
18
            79.     Alternatively, Plaintiff contends that Defendant utilized an ATDS as this terms has
19

20   been defined by the Federal Communication Commission’s 2013 and 2008 Declaratory Rulings to

21   include so-called “predictive dialers” after she told Defendant to stop calling her.

22          WHEREFORE, Plaintiff ELIZABETH L. HARRITON requests that this Honorable Court
23
     award the following relief:
24
                    a. Declare Defendant’s phone calls to Plaintiff to be violations of the
25                     TCPA;

26                  b. Award Plaintiff damages of at least $500 and up to $1,500 for each
                       ATDS based phone call and treble damages pursuant to 47 U.S.C. §
27                     227(b)(3)(B)&(C);
28
                                                       10
Case 2:19-cv-08434-MRW Document 1 Filed 09/30/19 Page 11 of 11 Page ID #:11



 1                 c. Award Plaintiff treble damages pursuant to 47 U.S.C. § 227(b)(3)(C) for
                      each ATDS based call after she told Defendant to stop calling her;
 2
                   d. Awarding Plaintiff costs;
 3

 4                 e. Enjoining Defendant from further contacting Plaintiff in violation of the
                      TCPA; and
 5
                   f. Awarding any other relief as this Honorable Court deems just and
 6                    appropriate.
 7

 8

 9   Plaintiff demands trial by jury.
10

11   Dated: September 30, 2019                                  Respectfully submitted,

12                                                              By: /s/ Nicholas M. Wajda
                                                                Nicholas M. Wajda, Esq.
13                                                              WAJDA LAW GROUP, APC
                                                                6167 Bristol Parkway, Suite 200
14
                                                                Culver City, California 90230
15                                                              Telephone: (310) 997-0471
                                                                Facsimile: (866) 286-8433
16                                                              Email: nick@wajdalawgroup.com

17                                                              /s/ James C. Vlahakis
                                                                James C. Vlahakis, Esq.
18
                                                                SULAIMAN LAW GROUP, LTD.
19                                                              2500 South Highland Avenue
                                                                Suite 200
20                                                              Lombard, Illinois 60148
                                                                Telephone: (630) 581-5456
21                                                              Facsimile: (630) 575-8188
                                                                Email: jvlahakis@sulaimanlaw.com
22
                                                                Pro Hac Vice to be applied for
23

24

25

26

27

28
                                                    11
